On Motion for Rehearing.
HAWKINS, J.
It was charged against appellant that he transported “spirituous” liquor capable of producing intoxication. The liquor was alcohol. He defended on the ground that it was denatured alcohol. This issue was determined against him. The jury found the alcohol was such as could be used for beverage purposes. The point is now made that, there being no proof that alcohol was a spirituous liquor, the conviction must fall, citing Chaves v. State (Tex. Cr. App.) 275 S. W. 1006, as, supporting the contention. In that case we were dealing with “tequila” ; here we are dealing with a liquor which has been the subject of discussion by text-writers and the courts. In Joyce on Intoxicating Liquors, § 17, p. 18, it is said:
“The weight of the authorities seems to be to the effect that, unless otherwise made by the language or provisions of the statute, it (alcohol) will be included in the term ‘spirituous’' and ‘intoxicating’ liquors.”
Again, in Cureton v. State, 135 Ga. 660, 70 S. E. 332, 49 L. R. A. (N. S.) 182, it is held that alcohol is judicially recognized as a spirituous and intoxicating liquor. To the same effect is Marks v. State, 159 Ala. 71, 48 So. 864, 133 Am. St. Rep. 20. See, also, Underhill’s Cr. Ev. (3d Ed.) § 60; Woolen & Thornton’s Law of Intoxicating Liquors, vol. 1, § 10.
The motion for rehearing is overruled.